



[image00026.jpg]


April 20, 2018


Mr. Aref Matin


Dear Aref:


I am very pleased to confirm our offer of employment with John Wiley & Sons,
Inc. as EVP and Chief Technology Officer, reporting to the President and CEO,
contingent upon a satisfactory background check.


As discussed, your employment date will be on or about May 20, 2018.  Your
salary will be $18,333 semi-monthly, equivalent to $440,000 annually.  You will
be eligible for an annual salary reviews, with any increase in base salary
subject to approval by the Executive Compensation and Development Committee of
the Board of Directors.


Beginning in fiscal year 2019 (“FY19”), you will be eligible to participate in
the Executive Annual Incentive Plan (“EAIP”), with a target incentive equal to
100% of your base salary, or $440,000.  If you join Wiley before June 30, 2018,
your FY19 incentive will not be prorated.  If your employment date with Wiley is
after June 30, 2018, you FY19 incentive will be prorated.  Payout will be based
on achievement of corporate financial goals and strategic milestones.  All
payouts under the EAIP are in accordance with plan provisions.


Beginning with the FY2019-21 performance cycle, which begins on May 1, 2018, you
will be eligible to participate in annual grants under the Company’s Executive
Long-Term Incentive Program (“ELTIP”).  Your targeted long-term incentive for
this cycle is equal to 175% of your base salary, or $770,000.  Currently, the
ELTIP delivers sixty percent of the long-term value in the form of target
performance share units and forty percent in restricted share units using the
ten-day average stock price at time of grant.  Payout of performance share units
under the Plan is based on achievement of corporate financial metrics for the
cycle, currently three-year cumulative EBITDA and three-year cumulative free
cash flow.  The payout range is 50% for threshold level financial achievement
and 150% for outstanding level financial achievement.  There is no payout of the
performance share units if financial performance is below the threshold level. 
All payouts under the ELTIP are subject to and in accordance with plan
provisions, which are subject to change for FY2019.





111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




To assist you in the move to the NJ metropolitan area, you will receive a
$30,000 allowance, payable within 30 days of hire, subject to taxes and other
withholding.       


You will receive a sign-on bonus of $200,000 payable within 30 days of hire,
subject to taxes and other withholding.  You will be required to pay back the
sign-on bonus if you leave the Company voluntarily within one year of your hire
date.


You are eligible to receive a supplemental bonus equal to $800,000, payable in
equal installments with the annual incentives after your first and second year
of employment, based on achievement of agreed, quantifiable goals and
objectives.  As performance-based compensation, this bonus would be eligible for
deferral under the Deferred Compensation Program.  You will make your deferral
elections during Deferred Compensation annual enrollment period in
October-November 2018.


You will receive a sign-on grant of restricted share units, with a grant value
of $2,000,000, converted to shares using the Wiley Class A closing stock price
as of your employment date.  The restricted share units will be payable as Class
A shares of Wiley stock in equal tranches, on the third, fourth and fifth
anniversaries of your employment date. The grant is subject to forfeiture in the
case of voluntary termination prior to vesting and accelerated vesting in the
case of earlier termination of your employment without Cause, due to death or
Disability or Constructive Discharge, or upon a Change in Control.


As an executive officer, your compensation is based upon the recommendation of
the President and CEO, and subject to approval by the Executive Compensation and
Development Committee of the Board of Directors.


All compensation is subject to withholding and payroll taxes to the extent
required by applicable law.


You will be eligible to participate in all of Wiley's benefits plans in which
any Wiley senior executive is eligible to participate.  Paid time off accrual
and scheduling will be in accordance with Company policy.


While we look forward to a mutually beneficial relationship, your employment is
"at-will."  This offer letter does not guarantee any employment duration. 
Should your employment be involuntarily terminated without Cause or due to
Constructive Discharge, you will receive as severance (in addition to any unpaid
base salary earned at the date of termination, and prorated annual incentive
paid at the regular time based on actual performance if active for 9 months or
more of the fiscal year):


•
Absent a Change in Control:  One month of base salary for each year of
employment, subject to a minimum of 12 months and a maximum of 18 months.
Continued health insurance for the number of months of the cash severance
period.  If such termination occurs on or before the first anniversary of your
employment date, you will be eligible for an accrued benefit as of the following
April 30 under the Executive Long-Term Incentive Plan.





111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




•
Within Twenty-Four Months of a Change in Control:  Eighteen months of base
salary and eighteen months of “target” annual incentive to be paid in a lump
sum, full acceleration of all unvested equity awards (with performance share
units vested at “target”) and Benefit Continuation for eighteen months.



All severance is payable under the Executive Severance Plan, and is subject to
your signing a release and waiver of claims and compliance with the restrictive
covenants included in the attached document, which apply as material terms of
your employment in any event.  For the avoidance of doubt, you will be entitled
to any applicable benefits under the Executive Severance Plan, the relevant
equity plan or grant agreement to the extent not covered in or greater than the
benefits set forth in this letter.


Aref, I know that you will contribute significantly to the success of the
Company.  I am sure you will find this position challenging and rewarding, and I
look forward to working with you.


Please sign and return this letter, and the Agreements and Restrictive Covenants
document, to me at the address noted.


Sincerely,                                          Acknowledged and Agreed:




Archana Singh /s/ Aref Matin
EVP and CHRO                                       Aref Matin




                April 26, 2018
                Date


111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




Agreements and Restrictive Covenants


Definitions


For purposes of the attached letter, the following definitions shall apply:
 
“Benefit Continuation” means coverage for eighteen months under the medical,
dental, prescription and vision plans at the coverage elections in place just
prior to termination of employment, but only to the extent comparable coverage
is not provided by any new employer.  Any increase in premium cost resulting
from a change in your coverage election shall be borne by you.  In order to
receive such continued health benefits coverage, you must be eligible for and
elect continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) under the terms of the applicable program for the eighteen
months of such coverage, and such coverage shall be “alternative coverage” for
purposes of COBRA.


“Cause” means (A) your refusal or willful and continued failure to substantially
perform your material duties to the best of your ability under this letter (for
reasons other than death or disability), in any such case after written notice
thereof; (B) your  gross negligence in the performance of your material duties
under this letter; (C) any act of fraud, misappropriation, material dishonesty,
embezzlement, willful misconduct or similar conduct; (D) your conviction of or
plea of guilty or nolo contendere to a felony or any crime involving moral
turpitude; or (E) your material and willful violation of any of the Company’s
reasonable rules, regulations, policies, directions and restrictions.


“Change in Control” shall mean an event which shall occur if there is: (i) a
change in the ownership of the Corporation; (ii) a change in the effective
control of the Corporation; or (iii) a change in the ownership of a substantial
portion of the assets of the Corporation.


For purposes of this Section, a change in the ownership occurs on the date on
which any one person, or more than one person acting as a group (as defined in
Treasury regulations 1.409A-2(i)(5)(v)(B)), acquires ownership of stock that,
together with stock held by such person or group constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation.


A change in the effective control occurs on the date on which either (i) a
person, or more than one person acting as a group (as defined in Treasury
regulations 1.409A-2(i)(5)(v)(B)), acquires ownership of stock possessing 30% or
more of the total voting power of the stock of the Corporation, taking into
account all such stock acquired during the 12-month period ending on the date of
the most recent acquisition, or (ii) a majority of the members of the Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board of
Directors prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder.




111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]


A change in the ownership of a substantial portion of assets occurs on the date
on which any one person, or more than one person acting as a group (as defined
in Treasury regulations 1.409A-2(i)(5)(v)(B)), other than a person or group of
persons that is related to the Corporation, acquires assets that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions, taking into account all such assets acquired during
the 12-month period ending on the date of the most recent acquisition.


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A and
the regulations promulgated thereunder.


“Constructive Discharge” means: (A) any material failure by the Company to
fulfill its obligations under this letter (including, without limitation, any
reduction of base salary, as the same may be increased during your employment,
or other material element of compensation); (B) a material and adverse change
to, or a material reduction of, your duties and responsibilities to the Company;
or (C) the relocation of your primary office to any location more than fifty
(50) miles from the Company’s principal executive offices, resulting in a
materially longer commute for you.  You will provide the Company a written
notice which describes the circumstances being relied upon for all terminations
of employment by you resulting from any circumstances claimed to be a
constructive discharge within thirty (30) days after the event giving rise to
the notice.  The Company will have thirty (30) days after receipt of such notice
to remedy the situation prior to your termination of employment due to a
constructive discharge, and you must resign no later than thirty (30) days after
the end of such 30-day period.


“Disability” means your inability, because of mental or physical illness or
incapacity, whether total or partial, to perform one or more of the primary
duties of your employment, with or without reasonable accommodation, for a
length of time that the Company determines is sufficient to satisfy such
obligations as it may have under the Family and Medical Leave Act (“FMLA”) and
such “reasonable accommodation” obligations it may have under federal, state or
local disability laws.


111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




 
Timing of Severance Payments and Compliance with Code Section 409A.


Payments of earned but unpaid base salary and vesting acceleration in connection
with termination of employment shall be made as of the next regular payroll date
following your termination of employment.


Payments of severance pay shall be made within ten business days following the
later of the date the Company receives the release of claims properly executed
by you, and the expiration of any period permitted for you to revoke the
release  after its execution; provided, however, that in no event may you return
the executed release of claims later than sixty days after termination of
employment (or, if earlier, the end of the second month following the later of
the end of the Company’s taxable year or your  taxable year).


The reimbursement of an eligible expense hereunder shall be made promptly upon
your submission of request for reimbursement, accompanied by evidence of such
expense reasonably acceptable to the Company, but in any event on or before the
last day of your taxable year following the taxable year in which the expense
was incurred.


Each of the payments and benefits above are designated as separate payments for
purposes of the short-term deferral rules under Treasury Regulation Section
1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), and
the exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B).  As a result, (1) any payments that become vested
as a result of a qualifying termination that are made on or before the fifteenth
day of the third month following the later of the end of the Company’s taxable
year or the end of your  taxable year in which occurs your termination of
employment, (2) any additional payments that are made on or before the last day
of the second calendar year following the year of your termination and do not
exceed the lesser of two times base salary or two times the limit under Code
Section 401(a)(17) then in effect, and (3) the payment of medical expenses
within the applicable COBRA period, are exempt from the requirements of Code
Section 409A.  If you are designated as a “specified employee” within the
meaning of Code Section 409A, to the extent that any deferred compensation
payments to be made during the first six month period following your termination
of employment exceed such exempt amounts, the payments shall be withheld and the
amount of the payments withheld will be paid in a lump sum (with interest at the
rate paid on twelve-month Treasury bills as of the date of your  termination of
employment), during the seventh month after your termination.






111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




Business Expenses


The Company will reimburse you for all reasonable travel and other expenses
incurred by you in connection with the performance of your duties and
obligations under this letter, including attendance at industry and other
relevant conferences.  You will comply with such limitations and reporting
requirements with respect to expenses as may be established by Company from time
to time and will promptly provide all appropriate and requested documentation in
connection with such expenses.


Indemnification


The Company will indemnify you to the fullest extent permitted by the laws of
the state of the Company’s incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords you
the greater protection.


Intellectual Property Rights


You hereby confirm that inventions, trade secrets and other work product
produced by you or with your participation during the term of your employment
with Wiley, in any form other than those (if any) in connection with your
permitted outside activities (collectively the “Work Product”) shall be deemed
work for hire on behalf of Wiley and you agree that Wiley shall be the sole
owner of the Work Product, and all underlying rights therein, in all media now
known or hereinafter devised, throughout the universe and in perpetuity without
any further obligations to you.  If the Work Product, or any portion thereof, is
deemed not to be Work for Hire, you hereby irrevocably convey, transfer and
assign to Wiley, all rights, in all media now known or hereinafter devised,
throughout the universe and in perpetuity, in and to the Work Product, including
without limitation, all of your right, title and interest in the copyrights and
patents thereto, free and clear of all liens and other encumbrances.  You shall
make such applications, sign such papers (including without limitation
assignments), take all rightful oaths, and perform all acts as may be reasonably
requested, during or after the term of your employment, with respect to
evidencing ownership of the Work Product.  You shall assist Wiley to obtain any
registrations covering Work Product assigned hereunder to Wiley and you hereby
irrevocably designate and appoint Wiley and its duly authorized officers and
agents as your attorney in fact, to act for and in your behalf and stead, to
execute and further the prosecution and issuance of registrations thereon with
the same legal force and effect as if executed by you.


Protection of Confidential Information


You acknowledge that during the course of employment with Wiley, you may be
privy to certain confidential information which may be communicated to you
verbally or in writing in your capacity as an officer or director of Wiley, its
subsidiaries or affiliates, relating to Wiley, its businesses, its customers,
trade secrets, know-how, inventions, techniques, processes, algorithms, software
programs, hardware designs, schematics, designs, contracts, customer lists,
financial information, sales and marketing plans, business plans and
information, products, current and potential business partners, customers or
other third parties (collectively, “Third Parties”), or other information which
is not known to the public, and which may include material developed by you. 
You acknowledge that all such information is and shall be deemed to be
“Confidential Information” belonging to Wiley or Third Parties.  You agree to
protect such Confidential Information from disclosure with the same degree of
care that you normally use to protect your own confidential information, but not
less than reasonable care, shall not divulge any such Confidential Information
to anyone and shall not make use of the same without prior written consent of
Wiley.  All Confidential Information is and shall remain the property of Wiley
(or the applicable Third Party), and you shall not acquire any rights therein. 
At the conclusion of your employment by Wiley, you shall promptly return all
Wiley materials, including Confidential Information, in your possession and
shall not retain any copies of any such material.  In addition, both parties
agree that this agreement is confidential and that neither of us shall disclose
its contents to others without the other’s prior approval.






111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]


Business Opportunities


Should your role with Wiley expose you to business opportunities that might be
attractive to Wiley as well as to others (including yourself), you agree to give
Wiley consideration of any opportunity before you allow others to consider the
opportunity.


Non-Compete, Non-Solicitation


During your employment with Wiley, you have and shall become familiar with
Wiley’s trade secrets, information related to the operations, products and
services of the Wiley, and with other Confidential Information concerning Wiley,
its affiliates and companies acquired by Wiley.  Therefore, during your
employment period and for a period of one year thereafter, you agree that you
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, or render services for any company or individual
that materially competes with Wiley, provided, however, that it shall not be a
violation hereof for you to own and manage the interests held by you prior to
your employment with Wiley as separately previously disclosed to Wiley or to
have beneficial ownership of less than 1% of the outstanding amount of any class
of securities listed on a national or foreign securities exchange or an
inter-dealer quotation system.


During your employment and for a period of one year thereafter, you agree that
you shall not directly, or indirectly through another entity, (i) induce or
attempt to induce any employee of Wiley or any affiliate to leave the employ of
Wiley or such affiliate, or in any way interfere with the relationship between
Wiley or any affiliate and any employee thereof, (ii) hire any person who was an
employee of Wiley or any affiliate at any time during the one year period prior
to termination of your employment with Wiley or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee or other business
relation of Wiley or any affiliate to cease doing business with Wiley or such
affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor, franchisee or business relation and
Wiley or any affiliate (including, without limitation, making any negative
statements or communications about Wiley or its affiliates).




111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




You agree that during the term of your employment with Wiley, you will devote
full time to the business of Wiley and will not engage in any activity that
conflicts with your obligations to Wiley.  Nothing in this letter shall preclude
you from engaging, consistent with your duties and responsibilities hereunder,
in charitable and community affairs or from maintaining (after a short
transition period for you to exit the balance of your director positions) your
directorship in one of the private companies on whose board you presently sit,
provided that (a) such company directorship is made known to Wiley and approved
prior to the execution of this Offer Letter and (b) such service does not
include a material time commitment that impacts on your time and duties at
Wiley.


Representations


You hereby represent and warrant that: (a) you have the right to enter into this
Agreement, to grant the rights granted in this Agreement and to perform fully
all their obligations under this Agreement. No consent of any other person or
entity is necessary for you to enter into and fully perform this Agreement and
you have not done and shall not do any act and have not made and shall not make
any grant, assignment or agreement which shall or would likely conflict or
interfere with the complete enjoyment of all of Wiley’s rights under this
Agreement; (b) the material contributed by you, including without limitation,
any Work Product, (i) shall not violate or infringe in any way upon the rights
of others, including, without limitation, any copyright, patent, trademark or
other proprietary right or the right of privacy or publicity, (ii) shall not
contain any libelous, obscene or other unlawful matter, and (iii) shall not
violate any applicable law.


Modification


It is the intention of the parties to make these restrictive covenants and
agreements binding to the fullest extent permitted under existing applicable
laws. In the event that any part of any of these restrictive covenants and
agreements is determined by a court of law of competent jurisdiction to be
overly broad or too long in duration or otherwise objectionable, thereby making
the covenants unenforceable, the parties hereto agree, and it is their desire,
that such a court shall substitute a reasonable judicial enforceable limitation
in place of the offensive part of the covenant, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the parties
themselves in the modified form.




111 River Street, Hoboken, NJ 07030-5774, U.S.
T +1 201 748 6000
F +1 201 748 6088
www.wiley.com

--------------------------------------------------------------------------------

[image00026.jpg]




Miscellaneous


This Offer Letter and any and all related issues – including but not limited to
interpretation, enforcement, and performance – shall be governed by the laws of
the State of New York, without reference to the conflicts of law provisions
thereof.


General


This document, those documents expressly referred to herein and other documents
of even date herewith embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.  This document may be signed in one or
more counterparts, each of which once signed shall be deemed to be an original. 
All such counterparts together shall constitute one and the same instrument.


For Wiley




By: /s/ Archana Singh                         /s/Aref Matin
  
 Archana Singh                                 Aref Matin
 EVP and CHRO




April 20, 2018                            April 26, 2018
Date       Date



